                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE: MORRICE MORRIS
       TONYA L. MORRIS                                       Case Number: 17-40235-MLO
                                                             Chapter 13
Debtors.                                                     Judge OXHOLM
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                     PROPOSED CHAPTER 13 PLAN MODIFICATION

Debtors propose to modify the confirmed Plan pursuant to LBR 3015-2(b) as follows:

•   Debtors’ Minimum Plan Length shall remain 60 months from the date of entry of the Order
    Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the
    minimum Plan length, the Plan length shall be extended as necessary for completion of the
    requirements of the Plan; provided that in no event will the Plan term continue beyond 84
    months from the date of entry of the Order Confirming Plan.
•   Debtors’ Plan payment is hereby decreased to $660.00 per month effective March 26, 2021.
•   Plan payments in the amount of $6,670.00 are hereby excused.

Debtors suffered a material financial hardship due to COVID-19, they missed work in 2020 and
saw a reduction in income as a result.

Following is the effect of this modification on the following classes:

Class One: no adverse impact.
Class Two: no adverse impact.
Class Three: n/a
Class Four: no adverse impact.
Class Five: no adverse impact.
Class Six: n/a
Class Seven: no adverse impact.
Class Eight: n/a
Class Nine: no adverse impact.




    17-40235-mlo      Doc 97      Filed 03/26/21    Entered 03/26/21 13:59:49   Page 1 of 5
Dated: March 26, 2021                 /s/ William D. Johnson
                                      WILLIAM D. JOHNSON (P54823)
                                      Acclaim Legal Services, PLLC
                                      8900 E. 13 Mile Road
                                      Warren, MI 48093
                                      (248) 443-7033
                                      filing@acclaimlegalservices.com




   17-40235-mlo    Doc 97   Filed 03/26/21   Entered 03/26/21 13:59:49   Page 2 of 5
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE: MORRICE MORRIS
       TONYA L. MORRIS                                       Case Number: 17-40235-MLO
                                                             Chapter 13
Debtors.                                                     Judge OXHOLM
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                  PROPOSED ORDER MODIFYING CHAPTER 13 PLAN

This matter having come before the Court upon Debtors’ Notice of Proposed Chapter 13 Plan
Modification, no objections having been filed, a certificate of no objection having been filed, and
the Court being otherwise fully advised on the premises;

IT IS HEREBY ORDERED that the following modifications to the Chapter 13 Plan are hereby
effective:

•   Debtors’ Minimum Plan Length shall remain 60 months from the date of entry of the Order
    Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the
    minimum Plan length, the Plan length shall be extended as necessary for completion of the
    requirements of the Plan; provided that in no event will the Plan term continue beyond 84
    months from the date of entry of the Order Confirming Plan.
•   Debtors’ Plan payment is hereby decreased to $660.00 per month effective March 26, 2021.
•   Plan payments in the amount of $6,670.00 are hereby excused.

IT IS FURTHER ORDERED that in all other respects the confirmed Plan, as last modified,
remains in full force and effect.




                                           EXHIBIT A




    17-40235-mlo      Doc 97     Filed 03/26/21     Entered 03/26/21 13:59:49        Page 3 of 5
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

IN RE: MORRICE MORRIS
       TONYA L. MORRIS                                             Case Number: 17-40235-MLO
                                                                   Chapter 13
Debtors.                                                           Judge OXHOLM
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                 Notice of Deadline to Object to Proposed Chapter 13 Plan Modification

        The deadline to file an objection to the attached proposed chapter 13 plan modification is 21 days
after service.
        If no timely responses are filed to a proposed post-confirmation plan modification, the proponent
may file a certificate of no response and request entry of an order approving the plan modification.
        If a timely objection is filed, the Court will set the matter for hearing and give notice of the hearing
to the Debtor, the proponent of the plan modification, the Trustee and any objecting parties. In that event,
the plan modification will become effective when the Court enters an order overruling or resolving all
objections.
        Objections to the attached proposed chapter 13 plan modification shall be served on the following:

                         Tammy L. Terry, Chapter 13 Trustee
                         535 Griswold, Suite 2100
                         Detroit, MI 48226

                         Acclaim Legal Services, PLLC
                         8900 E. 13 Mile Road
                         Warren, MI 48093


Dated: March 26, 2021                             /s/ William D. Johnson
                                                  WILLIAM D. JOHNSON (P54823)
                                                  Acclaim Legal Services, PLLC
                                                  8900 E. 13 Mile Road
                                                  Warren, MI 48093
                                                  (248) 443-7033
                                                  filing@acclaimlegalservices.com




    17-40235-mlo        Doc 97      Filed 03/26/21       Entered 03/26/21 13:59:49            Page 4 of 5
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

IN RE: MORRICE MORRIS
       TONYA L. MORRIS                                    Case Number: 17-40235-MLO
                                                          Chapter 13
Debtors.                                                  Judge OXHOLM
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                                    PROOF OF SERVICE

DEANNA L. RUNDE, hereby certifies that on March 26, 2021 she served a copy of the following
documents electronically or by the United States Postal Service:

          •   Proposed Chapter 13 Plan Modification
          •   Notice of Proposed Chapter 13 Plan Modification
          •   Proposed Order
          •   Proof of Service

upon:

              Tammy L. Terry, Chapter 13 Trustee
              535 Griswold, Suite 2100
              Detroit, MI 48226

              All parties on the attached Matrix



Dated: March 26, 2021                       /s/ Deanna L. Runde
                                            DEANNA L. RUNDE
                                            Acclaim Legal Services, PLLC
                                            8900 E. 13 Mile Road
                                            Warren, MI 48093
                                            (248) 443-7033
                                            filing@acclaimlegalservices.com




   17-40235-mlo      Doc 97    Filed 03/26/21      Entered 03/26/21 13:59:49   Page 5 of 5
